Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 1 of 34 PageID: 1



  Steph
      hen R. Buckiingham
  LOWWENSTEIN SANDLER
                  A         LLP
  One Lowenstein
       L             Drive
  Roseland, New Jeersey 07068
  Tel: (973) 597-2 2500
  Attorrneys for Plaaintiff


                           UNIT
                              TED STATEES DISTRIICT COURT
                                                        T
                              DISTRICT
                              D        OF NEW JJERSEY


    E SHAKESP
  THE       PEARE GLO
                    OBE TRUS
                           ST                          C
                                                       Case No. 18-cv-_________
                     Plaintiff,

         v.                                                   COMMPLAINT
                                                           AND JUR
                                                                 RY DEMANND
  KULLTUR INTEERNATIONNAL FILMS
                              S, INC.,
  KULLTUR INTEERNATIONNAL FILMS
                              S, LTD.
  and DENNIS
      D      HEEDLUND

                     Defendan
                            nt.

            
         Plaintiff The
                   T Shakesp
                           peare Globe Trust
                                       T     (“The Globe” or ““Plaintiff”), by and

  throu
      ugh its attorn
                   neys, White & Case LLP
                                        P, as and for its Complainnt against deefendant

  Kultu
      ur Internation
                   nal Films, In
                               nc. and Kultu
                                           ur Internatioonal Films, L
                                                                    Ltd. (collectiively

  “Defeendant Corporations”)) and Denniss Hedlund (““Defendant Hedlund”) (collectivelyy

  “Defeendants,” allleges as folllows:

                                  NATURE OF
                                         O THE AC
                                                CTION

         1.      Th
                  his is an action for copyrright infringeement underr the Copyrigght Act,

  17 U.S.C. §§ 101                       nfringementt and unfair ccompetition brought
                 1 to 513 and trademark in

      uant to Sectio
  pursu            ons 32(1) an
                              nd 43(a) of th
                                           he Lanham A
                                                     Act, 15 U.S.C. §§ 1114((1) and

  1125(a), N.J.S.A. 56:3-13.16 and 13.20 and
                                         a the comm
                                                  mon law of tthe State of N
                                                                           New Jersey..
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 2 of 34 PageID: 2



                                           THE
                                             E PARTIES
                                                     S

           2.       Th
                     he Globe is a corporation
                                             n organized and existingg under the laaws of the

  Uniteed Kingdom, having a prrincipal placce of businesss at 21 New
                                                                   w Globe Walkk, London,

  SE1 9DT.
      9

           3.       Up
                     pon informaation and belief, Defendaant Kultur Innternational F
                                                                                   Films, Inc.,

  is a foreign
       fo      for-prrofit corporaation, with a principal buusiness addreess registereed with the

  Secreetary of Statee of the Statee of New Jerrsey, and whhich Defendaants provideed to the

  Globe, at 195 Hig
                  ghway 36, West
                            W Long Branch,
                                   B       New Jersey 077664 and a listeed address onn

  their primary web
                  bsite of PO Box
                              B 755, Fo
                                      orked River, New Jersey,, 08731, andd operating

  withiin this districct.

           4.       Up
                     pon informaation and belief, Defendaant Kultur Innternational F
                                                                                   Films, Ltd.,

  is an alias, intentiionally or un
                                  nintentionallly, for Defenndant Kulturr Internationaal Films, Incc.,

  with a principal business
                   b        add
                              dress registerred with the Secretary off State of thee State, and

  which
      h Defendantts provided to
                             t the Globe,, of New Jerrsey, at 195 H
                                                                  Highway 36, West Longg

  Brancch, New Jerssey 07764 an
                              nd a listed ad
                                           ddress on thheir primary w
                                                                    website of P
                                                                               PO Box 755,,

  Forkeed River, Neew Jersey, 08
                               8731, and op
                                          perating withhin this distrrict.

           5.       Up
                     pon informaation and belief that Defeendant Hedluund is a resident of

  Pennsylvania resiiding at 6464
                               4 Old Carveersville Roadd, Carvesvillle, Pennsylvaania 18913,

     ks County, with
  Buck          w pervasiv
                         ve and ongoin
                                     ng contacts w
                                                 with, and creeating substaantial

  conneections to, th
                    he State of New
                                N Jersey.

                                  JURISDICT
                                  J       TION AND VENUE

           6.       Th
                     his Court hass subject maatter jurisdicttion over thiis action purrsuant to 17

  U.S.C
      C. § 411(a), 28 U.S.C. §§
                             § 1331 (actiions arising under the laaws of the Unnited States)),

  1338(a) and (b) (actions arisiing under an Act of Conggress relatinng to copyrigghts and



                                                   2
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 3 of 34 PageID: 3



  tradem
       marks and any
                 a civil action asserting a claim of uunfair compeetition whenn joined withh

  a sub
      bstantial and related claim
                                m under the copyright, ppatent, plant variety proteection or

  tradem
       mark laws), 1367 (suppllemental juriisdiction undder state stattutory and coommon law

  for cllaims related
                    d to the federral claims), and
                                               a 15 U.S.C
                                                        C. § 1121(a)) (actions ariising under

  the Lanham
      L      Act, without regaard to the am
                                          mount in conntroversy or to diversity or lack of

  diverrsity of citizeenship betweeen the partiees).

          7.                                  dicial district pursuant too 28 U.S.C. §§ 1391 andd
                   Veenue is proper in this jud

  1400(a). Defendants reside in this judicial district, arre transactinng and doingg business

  withiin this districct, are comm
                                 mitting the accts complainned of hereinn within this district, or

  have otherwise directed theirr illegal cond
                                            duct complaiined of hereiin to this disstrict, causingg

  damaage to Plaintiiff in this disstrict.

          8.       Peersonal jurisd
                                  diction is pro
                                               oper over Deefendants. D
                                                                      Defendant C
                                                                                Corporations

  are reegistered and
                    d/or authorizzed to condu
                                            uct business iin the State oof New Jersey.

  Addittionally, upo
                   on informatio
                               on and belieef, Defendannt Corporatioons have theiir principal

  placee of business in the State of New Jerssey. Defenddant Hedlundd is the founnder and

  chairm
       man of Defeendant Corpo
                             orations and
                                        d has and conntinues to peersonally andd willfully

  directt the past and ongoing acctions of Deefendant Corrporations, inncluding thee unlawful

  condu
      uct set forth in this comp
                               plaint. Thereeby, Defendaant Hedlundd has pervasive and

  ongoing contacts with, and iss creating sub
                                            bstantial connnections to,, the State off New Jerseyy.

          9.       Th
                    he unlawful conduct com
                                          mplained of hherein has caaused, and ccontinues to

  causee, injury to The
                    T Globe within
                            w      this disstrict.

          10.      Deefendants regularly cond
                                            duct, solicit, or transact bbusiness in tthis district,

  by, am
       mong other things,
                  t       offerring and selliing productss in this distrrict, includinng the




                                                       3
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 4 of 34 PageID: 4



  infrin
       nging produccts alleged herein, to perrsons locatedd within this district, throough (i) a

  wareh
      house for disstribution located in thiss district, andd (ii) the ww
                                                                        ww.kulturviddeo.com

  website (“Kulturrvideo.com””).

          11.     Deefendants regularly and systematicallly direct eleectronic activvity into the

  State of New Jerssey through their fully in
                                            nteractive weebsite, Kultuurvideo.com
                                                                                m.

  Kultu
      urvideo.com offers for saale, and actu
                                           ually sells, thhe infringingg works, alleged herein.

          12.     Deefendants, th
                                hrough the aforementionned conduct, demonstratee a manifestt

  intentt to engage in
                    i business within
                               w      this diistrict. Uponn informatioon and belieff, Defendantts

  deriv
      ve substantiall revenue in interstate an
                                             nd/or internaational comm
                                                                     merce from bbusiness

  condu
      ucted in this district.

                                           TH
                                            HE GLOBE

          13.     Th
                   he original Globe
                               G     Theatrre was built iin 1599 and became the home of

  William Shakesp
                peare, a partial owner, an
                                         nd the Lord C
                                                     Chamberlainn’s Men, Shaakespeare’s

  acting
       g company. Shakespearre’s plays graaced the Gloobe’s stage ffrom 1599 unntil 1613

  when
     n, during a peerformance of
                              o Henry VIIII, the theatrre caught onn fire and burrned to the

  groun
      nd. The theaatre was quicckly rebuilt and
                                            a remaineed the home of Lord Chaamberlain’s

  Men,, eventually becoming
                   b        th
                             he King’s Meen in 1603, uuntil its evenntual closuree under the

  Englaand Puritan administratio
                   a           on in 1642.

          14.     Am
                   merican acto
                              or, director, and
                                            a produceer Sam Wanaamaker founnded The

  Shakespeare Glob
                 be Trust in 1970
                             1    and ded
                                        dicated the ttrust to the reeconstructionn of the

  theatrre and the crreation of an
                                 n educationall center and permanent eexhibition. T
                                                                                  The new

  Globe Theatre waas opened to
                             o the public by
                                          b Her Majeesty the Queeen in June 1997.

          15.     Cu
                   urrently, Thee Globe is a registered chharity whosee primary foocus is to

  prom
     mote and celeebrate Williaam Shakespeeare’s transfoormative imppact on the w
                                                                                world by


                                                  4
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 5 of 34 PageID: 5



  advan
      ncing educattion in the drramatic arts and by encoouraging andd stimulatingg public

  appreeciation and understandin
                               ng of the draamatic art inn all its forms.

          16.     Siince 1997, The Globe haas owned andd operated thhe Globe Thheatre, whichh

  stages works of William
                  W       Shak
                             kespeare and
                                        d his contem
                                                   mporaries. T
                                                              The Globe coonducts

  recorrding of these original peerformances and their divverse prograam of work iis known andd

  enjoy
      yed around th
                  he world.

                                       BE COPYR
                                THE GLOB      RIGHTS

          17.     Th
                   he Globe ow
                             wns copyrigh
                                        hts in each off its original recorded staage

  perfo
      ormances. The Globe ow
                           wns copyrigh
                                      ht registratioons for follow
                                                                 wing works (collectivelyy,

  the “G
       Globe Work
                ks”) which are
                           a original works
                                      w     of autthorship prottected underr the

  copyrright law of the United States.
                               S       The following
                                           f         is a list of the Globe Workks.

                     REGISTR
                           RATION               DATE/PL
                                                      LACE OF               REGISTRATION
                                                                                       N
      TITLE
      T
                          NO
                           O.                    PUBLIC
                                                      CATION                    D
                                                                                DATE
  Shak
     kespeare’s
   Glo
     obe: All's
                       PA00019
                             987741          September
                                             S         226, 2012 (UK
                                                                   K)       Novem
                                                                                mber 19, 2015
  Well That Ends
       Well
  Shak
     kespeare’s
  Globbe: Much
                       PA00019
                             987746           October 100, 2012 (UK))       Novem
                                                                                mber 19, 2015
   Addo About
    Nothing
    N
  Shak
     kespeare’s
   Gloobe: The
                       PA00019
                             987749             June 27, 22011 (UK)         Novem
                                                                                mber 19, 2015
  Merrry Wives
   of Windsor
      W
  Shak
     kespeare’s
  Glob
     be: Henry         PA00019
                             987743             July 25, 22011 (UK)         Novem
                                                                                mber 19, 2015
   IV – Part 1
  Shak
     kespeare’s
  Glob
     be: Henry         PA00019
                             987744            August 7, 2011 (UK)          Novem
                                                                                mber 19, 2015
   IV – Part 2




                                                 5
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 6 of 34 PageID: 6




  Shak
     kespeare’s
  Glob
     be: Henry       PA00019
                           987745         September
                                          S         113, 2011 (UK
                                                                K)      Novem
                                                                            mber 19, 2015
      VIII
  Shak
     kespeare’s
  Glob
     be: Twelfth     PA00019
                           987740            June 11, 22013 (UK)        Novem
                                                                            mber 18, 2015
      Night
      N
  Shak
     kespeare’s
  Glob
     be: Henry       PA00019
                           987748            June 3, 22013 (UK)         Novem
                                                                            mber 18, 2015
       V
  Shak
     kespeare’s
   Glo
     obe: The
                     PA00019
                           987750            July 26, 22013 (UK)        Novem
                                                                            mber 18, 2015
  Tam
    ming of the
     Shrew
     S
  Shak
     kespeare’s
  Glob
     be: Doctor                                                           Marrch 6, 2018
                      PA002110151         September
                                          S         115, 2012 (UK
                                                                K)
    Faaustus –
    Marlowe
    M
  Shak
     kespeare’s
   Glo
     obe: The         PA002110201         September
                                          S         115, 2014 (UK
                                                                K)        Marrch 6, 2018
    Tempest
  Shak
     kespeare’s
     Globe:
     G                PA002110206         September
                                          S         115, 2014 (UK
                                                                K)        Marrch 6, 2018
    Macbeth
    M
  Shakkespeare’s
  Glob
     be: A Mid-
                      PA002110204         September
                                          S         115, 2014 (UK
                                                                K)        Marrch 6, 2018
     Su
      ummer
  Nigh
     ht's Dream


                              THE
                              T   GLOB
                                     BE TRADEM
                                             MARKS

         18.    Th
                 he Globe ow
                           wns, among others,
                                      o       the foollowing Unnited States T
                                                                            Trademark

  Regisstrations (collectively, th
                                 he “Globe Trademarks
                                           T          ”):

       MARK           REGIST
                           TRATION REGISTRA
                                   R      ATION CL
                                                 LASS                        O
                                                                             OWNER
                           NO.
                           N           DATE
                                          E

  SHAKESPEARE
            E'S           2,64
                             48,425         Novembeer 12,          14     SHA
                                                                            AKESPEAR RE
     GLOBE                                     20022                      GLO
                                                                            OBE TRUST  T,
                                                                           TH
                                                                            HE (United
                                                                            K
                                                                            Kingdom)




                                              6
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 7 of 34 PageID: 7




  SHAKESPEARE
            E'S               2,44
                                 40,022           April 3, 22001        166, 21,   SHA
                                                                                     AKESPEAR RE
     GLOBE                                                              255, 35,   GLO
                                                                                     OBE TRUST  T,
                                                                        366, 41     TH
                                                                                     HE (United
                                                                                     K
                                                                                     Kingdom)




          19.     Th
                   he Globe con
                              ntinuously has
                                         h used the G
                                                    Globe Tradeemarks in coommerce in

  the United
      U      States as of the firrst use dates set forth in tthe registratiions.

          20.     Th
                   he Globe fileed the SHAK
                                          KESPEARE
                                                 E’S GLOBE, Registrationn No.

  2,440
      0,022, mark with the Uniited States Patent
                                          P      and Trrademark Offfice (“USPT
                                                                             TO”) on

  Aprill 29, 1999 (th
                    he “Shakesp
                              peare’s Glob
                                         be Mark”). The USPTO
                                                            O registeredd the

  Shakespeare’s Gllobe Mark on April 3, 20
                                         001.

          21.     Th
                   he Shakespeare’s Globe Mark is in C
                                                     Class 16 (covvering, amonng other

      gs, paper goo
  thing           ods and printted matter) and
                                           a Class 41 (covering, aamong otherr things,

  educaation and enttertainment services). Cllass 41 expliicitly includes “educatioon and

  enterttainment serrvices in the nature of theatrical and musical prooductions.”

          22.     Th
                   he Globe hass expended a substantiall amount of m
                                                                   money and eeffort in

  adverrtising and promoting
                   p         th
                              he Globe Traademarks, inccluding usinng the mark oon

  merch
      handising, press
                 p     releasess, and other promotionall material.

          23.     Th
                   he Globe Traademarks are famous annd inherentlyy distinctive. The Globe

  Tradeemarks servee to identify and indicatee the source of The Globbe’s products to the




                                                   7
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 8 of 34 PageID: 8



      uming publicc and to distinguish The Globe’s prooducts and seervices from
  consu                                                                       m those

  of oth
       hers.

          24.      he Globe also owns com
                  Th                    mmon law rigghts in The G
                                                                Globe Tradem
                                                                           marks in

  New Jersey and throughout
                 t          th
                             he United Sttates. The G          marks identify The Globbe
                                                    Globe Tradem

  as thee source of itts products and
                                  a are famo
                                           ous in the St ate of New JJersey.

                          DEFEN
                              NDANTS’ UNLAWFUL
                                      U      L ACTIVIT
                                                     TIES

          25.     Th
                   he Globe enttered into a distribution
                                            d            aagreement w
                                                                    with the Defeendant

  Corporations entiitled the Kulltur Internatiional Films JJoint Venturre Agreemennt, dated Mayy

  16, 2011 (“Licen
                 nse”).

          26.     Pu
                   ursuant to the License, Defendant
                                           D         Coorporations rreceived an exclusive

  licensse to manufaacture, distriibute, sell, liccense, rent, aand exploit ccertain Globbe Works in

  the United
      U      States and Canadaa during the term of the L
                                                       License.

          27.     Seection 3 of th
                                 he License provides:
                                            p

                  Thhe term of thhis agreemen nt and of the rights, licennses and
                  prrivileges gran
                                 nted to the [DDefendant C Corporationss]
                  heereunder shaall commencee on the datee of executioon of this
                  ag
                   greement and  d continue foor a period oof four (4) yeears. The
                  Ag greement wiill automaticcally renew ffor a one (1) year term
                  on
                   n a year-to-yyear basis unless one of tthe parties nootifies the
                  othher party in writing of itts intention tto terminate the
                  Ag greement sixxty (60) dayss prior to thee expiration date of
                  the Agreemen  nt.

          28.     Pu
                   ursuant to Seection 3, the original term
                                                          m of the License continuued for a

  period of four (4)) years, expirring May 16
                                            6, 2015. Theereafter, the License autoomatically

  renew
      wed for two (2) successiv
                              ve one (1) year periods, lasting from
                                                                  m May 16, 20015, to May

  16, 2016 for the first
                   f     term, an
                                nd would hav
                                           ve lasted froom May 16, 22016, to Maay 16, 2017,

  for th
       he second terrm.




                                                   8
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 9 of 34 PageID: 9



         29.     In
                  n accordance with Section 3 of the liccense, The G
                                                                   Globe gave nnotice of

  termiination of thee License on
                                n March 16, 2017. The L
                                                      License term
                                                                 minated sixtyy (60) days

  later on May 15, 2017.

         30.     Pu
                  ursuant to the License, Defendant
                                          D         Coorporations hhad the rightt, on a non-

  exclu
      usive basis, to
                   t sell off Deefendants’ reemaining invventory of coopies over a six (6)

  montth sell-off peeriod immediiately follow
                                            wing the term
                                                        mination of thhe License. The six (6)

  montth sell-off peeriod ended November
                                N        15, 2017.

         31.     Up
                  pon informaation and belief, Defendaant Hedlund is the foundder and

  chairm
       man of Defeendant Corpo
                             orations and
                                        d solely, perssonally, and willfully dirrects the

  condu
      uct of Defen
                 ndant Corporrations.

         32.     Up
                  pon informaation and belief, Mr. Ruppert Hull is aan employeee of

  Defen
      ndants (“Hu
                ull”).

         33.     On
                  n October 27
                             7, 2017, Thee Globe, throough its counnsel, sent a lletter to

  Defen
      ndants statin
                  ng again thatt The Globe had exerciseed its notice of terminatiion and that,

  after the sell-off period,
                     p       the Defendants
                                 D          could
                                            c     no longger use, tradde, manufactture, or sell

  the Globe
      G     Works.

         34.     On
                  n Novemberr 29, 2017, The
                                        T Globe, thhrough its coounsel, notiffied

  Defen
      ndants that the
                  t sell-off period
                             p      pursuaant to the Liccense had exxpired, and tthat

  Defen
      ndants no longer had a liicense to thee Globe Worrks.

         35.     In                      ber 14, 2017,, from Hull tto The Globe’s counsel,
                  n an email daated Decemb

  Hull informed thaat Defendant Hedlund was
                                        w “gravely ill in hospittal for major surgery.”




                                                 9
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 10 of 34 PageID: 10



            36.   Du
                   uring Januarry through March
                                          M     of 20118 The Globee, through itts counsel,

   sent various
        v       comm
                   municationss to Defendants, stating tthat the Liceense was no llonger

   in efffect.

            37.   On
                   n March 29, 2018, The Globe
                                         G     sent a cease and ddesist letter tto Defendantts

   demaanding that Defendants
                   D          cease
                              c     and desist selling thhe Globe W
                                                                  Works and to desist from

   otherrwise infring
                    ging copyrigh
                                hted materiaals owned byy The Globe.. A true and correct copyy

   of thee cease and desist
                     d      letter is
                                   i attached hereto
                                              h      as Exhhibit A.

            38.   On
                   n April 23, 2018,
                               2     The Globe,
                                         G      througgh its counseel, had a telepphone

   conveersation with
                    h Defendant Hedlund du
                                         uring which cconversationn The Globee demanded

   that Defendants
        D          stop
                   s    all infrin
                                 nging activitties. Defenddant Hedlundd responded that “we aree

   not going to stop selling the titles”
                                 t       and Th
                                              he Globe wiill need to “ttake this to a higher

       ority.” Hedlu
   autho           und threateneed that shoulld The Globbe “make him
                                                                   m angry,” hee would “selll

   [the Globe
        G     Works] at $2.99 and
                              a really briing down thee market.”

            39.   Deefendants co
                               ontinue to offfer for sale, market, andd/or sell the G
                                                                                    Globe Workks,

   bearin
        ng the Shakeespeare’s Gllobe Mark, in
                                            n New Jerseey and througghout the Unnited States

   on itss website Ku
                    ulturvideo.co
                                om. Exhibit B evidencess such infrinnging activityy.

            40.   Fu
                   urther, Defen           nue to offer for sale, maarket, and/or sell the
                               ndants contin

   Globe Works, bearing the Sh
                             hakespeare’s Globe Markk, in New Jeersey and thrroughout thee

   Uniteed States viaa listings on third
                                   t     party vendor
                                               v      sites, including: ((i) Amazon; (ii) Barnes &

   Noble; (iii) Walm
                   mart; and (iv) Target. Ex
                                           xhibit C eviddences such infringing activity.

            41.   Moreover,
                  M         Deefendants con
                                          ntinue to dissplay excerptts from the G
                                                                                Globe Works,

   bearin
        ng the Shakeespeare’s Gllobe Mark, on
                                           o its online YouTube C
                                                                Channel “Kulltur Films,”

   locateed at https:///www.youtu
                                ube.com/userr/KulturFilm
                                                       ms, wherein iit directs useers, in New




                                                 10
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 11 of 34 PageID: 11



   Jersey
        y and throug          nited States, to purchase the Globe W
                   ghout the Un                                   Works via

   Kultu
       urVideo.com
                 m. Exhibit D evidences such
                                        s    infringiing activity.

          42.     Deefendants’ unauthorized
                               u          d sale, distribbution, and ppublic perforrmances of

   the Globe
       G     Works are willful.

          43.     Th
                   hese actions by Defendaants have dam
                                                      maged or aree likely to daamage the

   reputtation and go
                    oodwill of Th
                                he Globe.

          44.     Ass a result of Defendants’’ actions therre is substanntial controversy betweenn

   the Defendant
       D         an
                  nd The Globee.

          45.     Th
                   he controverrsy is sufficieently immeddiate and reaal, and Defenndants have

   threattened The Globe
                   G     with grreat harm by
                                           y undercuttinng the price oof the Globee Works to

   willfu
        ully “bring down
                    d    the maarket” for thee Globe Worrks as retribuution for Thee Globe’s

   protection and en
                   nforcement of
                              o its intellecctual propertty rights.

          46.     Th
                   he Globe is entitled
                               e        to in
                                            njunctive andd monetary rrelief for Defendants’

   willfu
        ul, intentionaal, and purpo
                                  oseful use an
                                              nd exploitatiion of the Gllobe Works for

   Defen
       ndant’s finan
                   ncial benefitt and gain wiith full know
                                                         wledge that ssuch use connstitutes

   infrin
        ngement of The
                   T Globe’s copyright riights.

          47.     Th
                   he Globe is entitled
                               e        to in
                                            njunctive andd monetary rrelief for thee Defendantss’

   willfu
        ul, intentionaal and purpo
                                 oseful use an
                                             nd exploitatioon of the Gloobe Works bbearing

                              or their own financial beenefit and gaain with full knowledge
   Shakespeare’s Gllobe Mark fo

   that such
        s    use con
                   nstitutes infriingement of The Globe’ss trademark rights.

                                            COUNT
                                            C     I

                                    (Copyrig
                                           ght Infringem
                                                       ment)

          48.     Th
                   he Globe re-alleges and incorporatess by referencce the allegaations set

   forth in the foregoing paragraaphs of the Complaint.
                                             C


                                                11
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 12 of 34 PageID: 12



           49.     Th
                    he Globe Wo
                              orks are orig
                                          ginal works oof authorshipp, and the coopyrights in

   thosee works are valid
                    v     and sub
                                bsisting.

           50.     Th
                    he Globe Wo
                              orks are regiistered with the U.S. Coppyright Office.

           51.     Th
                    he Globe is the
                                t exclusivee owner of thhe copyrightts in the Gloobe Works

   and of
       o the registrrations for th
                                 he Globe Wo
                                           orks.

           52.     Deefendants, without
                                w       autho
                                            orization of T
                                                         The Globe, hhave distribuuted and

   publiicly performeed the Globee Works in violation
                                            v         of T
                                                         The Globe’ss exclusive riights in the

   Globe Works.

           53.     Th
                    hrough their conduct, Deefendants haave infringedd the Globe W
                                                                                 Works in

   violattion of the U.S.
                     U Copyrig
                             ght Act, 17 U.S.C.
                                         U      §§ 10 6 and 501.

           54.     Deefendants’ acts
                                a of infring
                                           gement are aand have beeen willful, inntentional,

   and purposeful.
       p

           55.     Th
                    he Globe is entitled
                                e        to reecover its acttual damagees and profitss attributablee

   to thee infringemeent of the Glo
                                  obe Works, in an amounnt to be provven at trial inn accordancee

   with 17 U.S.C. § 504(b).

           56.     Allternatively, The Globe is
                                             i entitled too recover stattutory damaages in an

   amou
      unt of up to $150,000
                   $        perr work infrin
                                           nged, for Deefendants’ w
                                                                  willful infringgement.

           57.     Ass a direct ressult of the Defendants’ innfringementt of the Globbe Copyrightt

   Regisstrations, Th
                    he Globe is entitled
                                e        to itss attorneys’ ffees in accorrdance with

   17 U.S.C. § 505.

           58.      y reason of such
                   By           s    infringeement, Defenndants have caused, andd unless

   restraained and enj
                    njoined will continue
                                 c        to cause,
                                             c      irrepaarable injury to The Globbe for whichh

   there is no adequate remedy at
                               a law, in an
                                          n amount nott thus far dettermined.




                                                  12
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 13 of 34 PageID: 13



           59.     Deefendants’ in
                                 nfringement of the Glob e Works inteentionally annd

   wron
      ngfully enrich
                   hes Defendaants, and deliiberately andd willfully innjures The G
                                                                                  Globe in

   wanto
       on disregard
                  d of The Glob
                              be’s rights.

           60.     Deefendants haave threateneed to take acctions to desttroy the marrket for the

   Globe Copyright Registration
                              ns. The Glob
                                         be is therefoore entitled to any and alll injunctive

   relieff pursuant to 17 U.S.C. § 502 restrain
                                              ning Defenddants, their aagents, emplooyees, and aall

   perso
       ons acting in concert with
                                h Defendantts from engaaging in suchh further

   unlaw
       wful conductt.

                                             COUNT
                                             C     II

                                (F
                                 Federal Trad
                                            demark Infriingement)

           61.     Th
                    he Globe re-alleges and incorporatess by referencce the allegaations set

   forth in the foregoing paragraaphs of the Complaint.
                                             C

           62.      he Globe is the
                   Th           t sole and exclusive ow
                                                      wner of validd and subsissting United

   States trademark registrationss in the Glob
                                             be Trademarrks.

           63.      he Globe Traademarks are valid and llegally proteectable.
                   Th

           64.     Th
                    he Defendan
                              nts have and continue to use the Globbe Trademarrks without

       orization from
   autho            m the Globee.

           65.     Th         nts have and continue to offer for salle products bbearing the
                    he Defendan

   Globe Trademark
                 ks.

           66.     Th
                    he acts of Deefendants co
                                            omplained off herein are llikely to cauuse confusionn,

   mistaake, or decep
                    ption as to orrigin, sponso
                                              orship, or appproval and ttherefore connstitute

   federral trademark
                    k infringemeent in violation of 15 U.S
                                                         S.C. § 1114((1).

           67.     By
                    y reason of Defendants’
                                D           bad faith annd willful inffringement, T
                                                                                  The Globe is

   entitlled to recoveer actual dam
                                  mages, treblee damages, aan accountingg for Defenddants’ profitss,


                                                  13
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 14 of 34 PageID: 14



   attorn
        neys’ fees, and the costs of this litigaation pursuannt to 15 U.S
                                                                        S.C. § 1117 aand

   injun
       nctive relief pursuant
                     p        to 15
                                 1 U.S.C. § 1116.

                                               OUNT III
                                              CO

                                    (Federal Unfair
                                             U      Compeetition)

           68.      Th
                     he Globe re-alleges and incorporatess by referencce the allegaations set

   forth in the foregoing paragraaphs of the Complaint.
                                             C

           69.      Th
                     he Globe is the
                                 t sole and exclusive ow
                                                       wner of validd and subsissting United

   States trademark registrationss in the Glob
                                             be Trademarrks.

           70.       he Globe Traademarks are valid and llegally proteectable.
                    Th

           71.      Th
                     he Defendan
                               nts have and continue to use the Globbe Trademarrks without

   autho
       orization from
                    m the Globee.

           72.      Th         nts have and continue to offer for salle products bbearing the
                     he Defendan

   Globe Trademark
                 ks.

           73.      Th
                     he acts of Deefendants co
                                             omplained off herein consstitute unfairr competitionn

   in vio
        olation of Seection 43(a) of
                                  o the Lanhaam Act, 15 U
                                                        U.S.C. § 11225(a). The G
                                                                               Globe is

   entitlled to recoveer actual and
                                  d treble damaages, attorneeys’ fees, andd the costs oof this

   litigaation pursuan
                     nt to 15 U.S.C. § 1117 an
                                             nd injunctivee relief pursuuant to 15 U
                                                                                   U.S.C. § 11166.

                                              CO
                                               OUNT IV
                         (Trademaark Infringemment and Unnfair Compeetition
                 underr New Jersey
                                 y Trade Nam mes, Trademaarks, and Unnfair Practicees
                                 Statute
                                 S       §§ 56
                                             6:3-13.16 andd 56:4-1)

           74.      Th
                     he Globe re-alleges and incorporatess by referencce the allegaations set

   forth in the foregoing paragraaphs of the Complaint.
                                             C

           75.      Deefendants haave violated,, infringed annd diluted T
                                                                        The Globe’s ttrademark

   rightss in Shakesp
                    peare’s Globee Mark. Deffendants havve used, withhout the connsent of the



                                                   14
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 15 of 34 PageID: 15



   owneer, a mark that is a reprod
                                 duction, cou
                                            unterfeit, coppy, or colorabble imitationn of

   Shakespeare’s Gllobe Mark in
                              n connection
                                         n with the salle of goods aand servicess in New

        y. Defendan
   Jersey         nts’ use of Shakespeare’s Globe Marrk was in a m
                                                                 manner likelly to cause

   confu
       usion, decepttion, or misttake as to thee source of thhe goods annd services annd

   Defen
       ndants have used the sam
                              me on labelss, signs, and in advertisinng in violatioon of the law
                                                                                               w

   of Neew Jersey.

           76.       Th
                      he Globe is entitled
                                  e        to th
                                               he remedies pprovided at N
                                                                        N.J.S.A. 56::3-13.20 andd

   56:4--2 for Defend
                    dants’ action
                                ns constitutin
                                             ng trademarkk infringemeent and unfaair

   comp
      petition respeectively.

                                               COUNT
                                               C     V

                  (Unfair Compeetition underr the Commoon Law of N
                                                                 New Jersey)

           77.       Th
                      he Globe re-alleges and incorporatess by referencce the allegaations set

   forth in the foregoing paragraaphs of the Complaint.
                                             C

           78.        y engaging in
                     By          i the forego
                                            oing acts, Deefendants havve knowinglly engaged in

   unlaw
       wful passing off and com
                              mpeted unfairly with Thee Globe in viiolation of thhe common

   law of
       o unfair com
                  mpetition in the
                               t State of New
                                          N Jersey..

           79.       Th
                      he Globe is entitled
                                  e        to reecover actuall and punitivve damages ffor

   Defen
       ndants’ unfaair competition.

                                           JURY
                                              Y DEMAND
                                                     D

           80.       Th
                      he Globe resspectfully req
                                               quests that thhis case be ttried before a jury.

                                       PRAYER
                                            R FOR REL
                                                    LIEF

           WHEREF
                FORE, The Globe
                          G     respecctfully demaands that thiss Court enterr judgment

   again
       nst Defendan
                  nts as follows:




                                                   15
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 16 of 34 PageID: 16



          A.      That Defendants and their officers, directors, partners, employees, agents,

   servants and attorneys and those persons in active concert or participation with them, be

   preliminarily and permanently enjoined from reproducing, distributing, and preparing

   derivative works based on, publicly displaying, or publicly performing the Globe Works;

          B.      That Defendants, and their officers, agents, servants, employees, attorneys,

   and all those persons in active concert or participation with any of them, be preliminarily

   and permanently enjoined from using the Globe Trademarks, and any other mark that is

   confusingly similar to the Globe Trademarks or dilutive thereof, and from unfairly

   competing with The Globe in any manner whatsoever;

          C.      That The Globe recover from Defendants their actual damages;

          D.      That the Globe recover from Defendants the profits of Defendants

   attributable to the infringement;

          E.      That the Globe recover from Defendants statutory damages of $150,000

   per work infringed;

          F.      That The Globe recover treble damages from Defendants;

          G.      That The Globe recover punitive damages from Defendants;

          H.      That The Globe have a recovery from Defendants of any other damages

   sustained by The Globe resulting from Defendants’ infringing activities;

          I.      That The Globe have a recovery from Defendants of the costs of this

   action and The Globe’s reasonable attorneys’ fees;

          J.      That Defendants be ordered to return to The Globe all remaining inventory

   of the Globe Works; and




                                               16
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 17 of 34 PageID: 17



          K.      That The Globe have all other and further relief as the Court may deem

   just and proper under the circumstances.


   Dated: November 19, 2018                       Respectfully Submitted,




                                                  _//s// Stephen R. Buckingham__________
                                                  Stephen R. Buckingham
                                                  LOWENSTEIN SANDLER LLP
                                                  One Lowenstein Drive
                                                  Roseland, New Jersey 07068
                                                  (973) 597-2500
                                                  sbuckingham@lowenstein.com
                                                  Attorneys for Plaintiff  

   Of counsel:

   David M. Tennant
   WHITE & CASE LLP
   701 Thirteenth Street, NW
   Washington, DC 20005-3807


                                       JURY DEMAND
          Plaintiff hereby demands a trial by jury on all issues triable by a jury.


            NOTICE OF OTHER ACTIONS PURSUANT TO L. CIV. R. 11.2

          The undersigned hereby certifies that the matter in controversy is not the subject

   of any other action or proceeding in any court or of a pending arbitration proceeding.



                                                        /s/ Stephen R. Buckingham

                                                        Stephen R. Buckingham
                                                        LOWENSTEIN SANDLER, LLP
                                                        One Lowenstein Drive
                                                        Roseland, N.J. 07068
                                                        Tel: (973) 597-2500




                                                17
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 18 of 34 PageID: 18




                   (;+,%,7$
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 19 of 34 PageID: 19
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 20 of 34 PageID: 20
01213456            787ÿ
ÿ
ÿÿÿÿ
           Case 3:18-cv-16297-AET-LHG                  ÿ !ÿ1"ÿFiled
                                                     Document              
#ÿ
11/19/18
                                                                                  #ÿ$#ÿ7
Page
                                                                                                     %#ÿ7%21
                                                                                                              of
34
                                                                                                                       #ÿ&PageID:
                                                                                                                           "!ÿ'21

                                             45KLMNNOPQRSTU@SKN6
                                                                                                                            7ÿ89:;4<6
                                           ÿ456

                                           =8<>ÿ?8<9ÿ45=8<>?8<9@A<B6 ;CÿADDEFG9ÿ45;CADDEFG9@A<B6 D>:DHEF9ÿ45<>EBB8GIDAJ9@A<B6


     >E;:ÿ456 ÿ V?FWJACÿ4V?FWJACWEB:JAWVA??:9WXEDF;:G9AJCWEGWV?FWJACW<5Y@>9;6

     >E?8XACÿJ:?:A<:<ÿ45<:AJD>J:<F?9<@A<BZDA9[\]6

     ^E8GÿEFJÿ;A8?8GIÿ?8<9ÿ45<:AJD>J:<F?9<@A<BZDA9[Y_76

           <:AJD>@@@


                                                                  >M`aÿ4LUUNb55ccc@defUeTgOhaM@RM`56 <aSTRLÿiMTÿj9La
                                                  <LSdaKNaSTaÿ                         IfMkajÿ                     4Z
                                                  KaSTRLOPQ[ClKMTU[_lKaSTRL[9Lam<LSdaKNaSTamIfMkalKLMc[Yn6
                                              oÿ"ÿ52ÿÿ
%!ÿÿ%
)
                                             pÿq
%ÿ
%ÿ"ÿ"ÿ.ÿ
*ÿ01)ÿÿ"ÿ.ÿ
*
ÿ01ÿr52s

                                              tuvwÿyz{ÿ p(                         
%ÿo5|ÿÿ
!             ÿ}~ÿ            ÿuÿ


45ARRMePU<aUUOPQK@SKNZ                                                ÿ                         ÿ                         ÿ                      ÿ
AhhGacDeKUM`aT[C6

     ATUÿ45ATUWXXKW
XMRe`aPUSTWATUOKUKW
BLMUMQTSNLWMPWXXWK5@LU`6
     VSffaUÿ45VSffaUWXXKWVfeW
JSWBaTiMT`SPRaWXMRe`aPUSTW 4LUGOUNb
                                   Q
                                     55ccc@defUeTgOhaM@RM`5
                                     LUW<LSda  K Na  STaW
                                                        KW
                                                           4LUUNb
                                                            W
                                                             <
                                                               9ca
                                                                55ccc@
                                                               LSd a
                                                                    fiULWdefUeTgOhaM@RM`5
                                                                     K NaSTaWKWIf
                                                                                Mka W
                                                                                      4LUUNb
                                                                                        9S
                                                                                          >a55PT
                                                                                          `O
                                                                                              ccc@
                                                                                             PQ
                                                                                               W defUeTgOhaM@RM`5
                                                                                               WMiW
                                                                                                  ULaW< LTacW
                                                                                                               4LUUNb
                                                                                                                 <
                                                                                                                   9La
                                                                                                                  LS
                                                                                                                     55ccc@
                                                                                                                     da
                                                                                                                        W defUeTgOhaM@RM
                                                                                                                        KNaSTaWKWIfMkaW
MPWXXWK5_@LU`6                     IfMkaW9LaSUTaW 9LaSUTaWN5h@LU`6 <LSdaKNaSTaWKWIfMkaW 9LaSUTaWN5h\777@LU`6
                                     N5hn@LU`6           >aPTÿÿWÿ<LSdaKNaSTaK 9LaSWN5h]@LU`6                   ;SRkaULÿW
     VfeWJSÿ45VfeWJSWENaTSW        9cafiULÿGOQLUÿW             IfMkaÿ9LaSUTa            9Laÿ9S`OPQÿMiÿULa       <LSdaKNaSTaKÿIfMka
VSffaUWXMRe`aPUSTWMPWVfeWTSW <LSdaK9NaLaSSTUaTaKÿIfMka 4LUUNbR55M`5
                                                                   ccc@defUeTgOhaM@ <LTacÿWÿ<LSdaKNaSTaK
                                                                        >aPTWW            IfMkaÿ9LaSUTa
                                                                                                                         9LaSUTa
                                                                                                                4LUUNb55ccc@defUeTgOhaM@
K5Y@LU`6                        4LUUNb55ccc@defUeTgOhaM@ <LSdaKNaSTaWKWIfMkaW 4LUUNb55ccc@defUeTgOhaM@               RM`5;SRkaULW
                                   RM`59cafiULWGOQLUW 9LaSUTaWN5h@LU`6 RM`59LaW9S`OPQWMiWULaW <LSdaKNaSTaWKWIfMkaW
     DfSKKORSf;eKOR45DfSKKORSfW <LSdaKNaSTaWKWIfMkaW EeTÿBTORabÿ@ <LTacW<LSdaKNaSTaWKW 9LaSUTaWN5h\777@LU`6
11((()*+)%1
%)
,
%-./
*/01                                                                         512
01213456
     QX6RRCase
           GH6XÿaDR GHÿL787ÿ
                        ;QX6
RRGHÿ
                                    6X
ÿÿ345ÿ
                 3:18-cv-16297-AET-LHG                     ÿ ÿ !ÿ1"ÿFiled
                                                                 Document
                                                         67859:;<=>>?@47AB
                                                                                          
#ÿ
11/19/18
                                                                                                  #ÿ$#ÿ7
Page
                                                                                                                     %#ÿ7%22 of
34
                                                                                                                         WXNY5934569
                                                                                                                                         #ÿ&PageID:
                                                                                                                                             "!ÿ'22
                                                                                                                                                   CD8ÿF8GH5IÿJK>@>>
aDRGH9UoUR9UNHDA5O768m9                              CD8ÿF8GH5IÿJK>@>>                                                 :;<=>>Z@47AB
F58pN8A6OH59q58OR75GO9R;K@47AB                                                   L;M4N::GOPQ687@6R:S CD8ÿF8GH5IÿJK>@>>
                                                                                F8N<DH7QN<5TU=>>VB                                               L;M4N::GOPQ687@6R:S
     QNXX5H7N8dRÿM57RÿL;UoU9                      L;M4N::GOPQ687@6R:S                                                                            F8N<DH7QN<5TU[\\\B
qXD986m9M57R9UNHDA5O768m9                        F8N<DH7QN<5TU=>>?B                                               L;M4N::GOPQ687@6R:S
                                                                                                                  F8N<DH7QN<5TU=>>ZB
F58pN8A6OH59`879aDRGH9
R;[[@47AB                                                                    ÿ                                 ÿ                              ÿ                          ÿ
     QNA5<mÿL;QNA5<m9UoUR9
QX6RRGH6X93o9UoUR9R;=Z@47AB
     U6OH5ÿL;U6OH59UoUR9
UNHDA5O768m9F58pN8A6OH59
R;[K@47AB                                                                     L477:I;;]]]@^DX7D8_G<5N@HNA;      L477:I
                                                                                                                    38;NG
                                                                                                                        ;]]]@
                                                                                                                         XDR9 ^DX7D8_G<5N@HNA;
                                                                               Q85RRG<69:;<=eV=@47AB h6DR7DR9:;<=V>K@47AB `<N9`YND79bN74GOP9
                                                                                                                                               L477:I
                                                                                                                                                   UNH
                                                                                                                                                     ;;]]]@
                                                                                                                                                        7N89^DX7D8_G<5N@HN
     hGXAÿgÿ3oÿL;34567859hGXAR9 L477:I;;]]]@^DX7D8_G<5N@HNA;fN6                          <ÿ7Nÿ345ÿWXNY5I             UNH7N8ÿh6DR7DRÿ9                :;<=V>c@47AB
                                                                                   38NGXDRÿgÿQ85RRG<6
                                                                                   `9                                     a68XN]5ÿ9                 aDH4ÿ`<Nÿ`YND7
U_<9qXD9f6m9R;Z@47AB                             aG<9MDAA589bGP479R9 L477:I;;3]]]@             ^DX7D8_G<5N@ M46^5R:5685dRÿWXNY5 bN74GOPÿ9ÿM46^5R:5685dR
                                                U856A9M46^5R:56859R9 HNA;              :;
                                                                                          8NGXDR9Q85RRG<69
                                                                                          <= eV= @
                                                                                                 47 AB           L477:I; ;
                                                                                                                           3456785
                                                                                                                          ]]]@ ^DX
                                                                                                                                 7D8  _G
                                                                                                                                       <5  N@   L477:I
                                                                                                                                                      WXNY5ÿ3456785
                                                                                                                                                      ;;]]]@^DX7D8_G<5N@
     lGR7N8mÿL;lGR7N8m9UoUR9qXD9 WX               `ÿ
                                                     NY5939:;<[\\c@47AB CD8ÿF8GH5IÿJK=@>>
                                                     aG   <ÿMDAA5  8 ÿ
                                                                     bGP47d
                                                                          R                                        HNA;UNH7N89h6DR7DR9 HNA;aDH49`<N9`YND79
86m9UNHDA5O768m9`OHG5O79                         U856Aÿ9ÿM46^5R:5685dR                                                 :;<=V>K@47AB              bN74GOP9:;<=V>c@47AB
a5<G5_6X9`879R;[@47AB                                    WXNY5ÿ3456785                                              CD8ÿF8GH5IÿJK>@>>              CD8ÿF8GH5IÿJK>@>>
                                                L477:I;;]]]@^DX7D8_G<5N@ L;M4N::GOPQ687@6R:S
     lNXG<6mÿL;lNXG<6m9UoUR9                       HNA;`9aG<9MDAA589 F8N<DH7QN<5TU=eV=B
                                                         bGP479R9U856A9                                           L;M4N::GOPQ687@6R:S L;M4N::GOPQ687@6R:S
bD7H86H^589QX6RRGH6X9aDRGH9                      M46^5R:56859R9WXNY5939                                           F8N<DH7QN<5TU=V>KB F8N<DH7QN<5TU=V>cB
q6XX579C:5869R;[Z@47AB                                    :;<[\\c@47AB
                                                     CD8ÿF8GH5IÿJK>@>>
     rG<RÿgÿM5OGN8RÿL;rDX7D89HNA9
rG<R9U_<R9R;?\@47AB                               L;M4N::GOPQ687@6R:S
                                                 F8N<DH7QN<5TU[\\cB
     sG75867D85ÿL;sG75867D859UoUR9
M46^5R:56859M6XGOP589qNN^9Np9                                                ÿ                                 ÿ                              ÿ                          ÿ
r5XXR957H9R;[>@47AB
     aDRGHÿL;FN:DX689aDRGH9
UoUR9QNDO78m9t6uu9FN:9fNH^9
n8GR49UoUR9R;V@47AB
     C:586ÿL;C:5869UoUR9qXD9 L47                    7:I;;]]]@^DX7D8_G<5N@HNA; L477:I
                                                                                   `X;X9;]]]@^DX7D8_G<5N@HNA;   L477:I
                                                                                                                    l5;;O8
                                                                                                                         ]]]@
                                                                                                                           m9 ^DX7D8_G<5N@HNA;
                                                R9i5XX934679jO<R9i5XX9 no9F6879c9:;<=Zc?@47AB no9F6879K9:;<=ZcV@47AB onnn9:;<=ZeZ@47AB
                                                                                                                                               L477:I
                                                                                                                                                   l5;;O8
                                                                                                                                                       ]]]@
                                                                                                                                                         m9 ^DX7D8_G<5N@HN
86m9F58pN8A6OH59UNHDA5O768m9                             :;<=VZV@47AB               l5O8mÿnoÿ9ÿF687ÿcÿ9              l5O8mÿnoÿ9ÿF687ÿKÿ9                l5O8mÿonnnÿ9
f5HG76X9R;?@47AB                                `XXdRÿi5XXÿ3467ÿjO<Rÿi5XX M46^5R:5685dRÿWXNY5
                                                  kÿM46^5R:5685dRÿWXNY5                    3456785
                                                                                                                   M46^5R:5685dRÿWXNY5
                                                                                                                           3456785
                                                                                                                                                  M46^5R:5685dRÿWXNY5
                                                                                                                                                         3456785
                                                             3456785           L477:I;;]]]@^DX7D8_G<5N@ L477:I;;]]]@^DX7D8_G<5N@ L477:I;;]]]@^DX7D8_G<5N@
     3456785ÿL;H675PN8m9                        L477:I;;]]]@^DX7D8_G<5N@ HNA;l5O8m9no9F6879c9 HNA;l5O8m9no9F6879K9                                   HNA;l5O8m9onnn9
R;cK\@47AB                                          HNA;`XX9R9i5XX934679               :;<=Zc?@47AB
                                                jO<R9i5XX9:;<=VZV@47AB CD8ÿF8GH5IÿJK>@>>
                                                                                                                       :;<=ZcV@47AB
                                                                                                                    CD8ÿF8GH5IÿJK>@>>
                                                                                                                                                      :;<=ZeZ@47AB
                                                                                                                                                   CD8ÿF8GH5IÿJK>@>>
                                                       CD8ÿF8GH5IÿJK>@>>
                                                                         L;M4N::GOPQ687@6R:S L;M4N::GOPQ687@6R:S L;M4N::GOPQ687@6R:S
                                                    L;M4N::GOPQ687@6R:S F8N<DH7QN<5TU=Zc?B F8N<DH7QN<5TU=ZcVB F8N<DH7QN<5TU=ZeZB
                                                    F8N<DH7QN<5TU=VZVB
                                                                       ÿ                    ÿ                   ÿ




11((()*+)%1
%)
,
%-./
*/01                                                                                              312
01213456            787ÿ
ÿ
ÿÿÿÿ
           Case 3:18-cv-16297-AET-LHG                  ÿ !ÿ1"ÿFiled
                                                     Document              
#ÿ
11/19/18
                                                                                  #ÿ$#ÿ7
Page
                                                                                                     %#ÿ7%23
                                                                                                              of
34
                                                                                                                       #ÿ&PageID:
                                                                                                                           "!ÿ'23
                                             34556788999:;<=5<>?@ABC:DCE8 FB
                                                                      34556788>999:
                                                                               >GH ;<=5<>?@ABC:DCE8 ^P8>8EB
                                                                                                345567     LH;<=5<>?@ABC:DCE8
                                                                                                         999:                 Y584B
                                                                                                                          345567   ==CH;<=5<>?@ABC:DC
                                                                                                                                 8999:
                                                I@?BJHCKHI@LAJC>H            W<@5BHbP==B5H        W4P;BJ6BP>BHM=CNBH f<54C>JHI@==@PEH
                                                  M=CNBHO4BP5>BH            68Ac\SS:45EU         O4BP5>BH68AQd\Q:45EU           W4P;BJ6BP>BH
                                                   68AQRST:45EU          ^P>EBLÿW<@5Bÿ3bP==B5U Y54B==Cÿ3W4P;BJ6BP>BXJ           68AcRcQ:45EU
                                                 O4BÿFB>>GÿI@?BJÿCK 34556788999:;<=5<>?@ABC:      M=CNBÿO4BP5>B                 gPEC<Jÿf<54C>J7
                                               I@LAJC>7ÿW4P;BJ6BP>BXJ DCE8^P>EBLHW<@5BH Z>CA<D5@CLUÿ\HaeaÿWB5                 I@==@PEÿW4P;BJ6BP>B
                                                    M=CNBÿO4BP5>B       bP==B5H68Ac\SS:45EU 34556788999:;<=5<>?@ABC:        34556788999:;<=5<>?@ABC:
                                              34556788999:;<=5<>?@ABC: Y<>ÿZ>@DB7ÿ[\T:TT          DCE8Y54B==CH               DCE8gPEC<JHf<54C>JH
                                                DCE8FB>>GHI@?BJHCKH                           W4P;BJ6BP>BHM=CNBH              I@==@PEHW4P;BJ6BP>BH
                                              I@LAJC>HM=CNBHO4BP5>BH                         O4BP5>BH68AQd\Q:45EU                  68AcRcQ:45EU
                                                    68AQRST:45EU
                                                 Y<>ÿZ>@DB7ÿ[\T:TT     38W4C66@L]^P>5:PJ6_ Y<>ÿZ>@DB7ÿ[\Q:TT                  Y<>ÿZ>@DB7ÿ[cT:TT
                                                                        Z>CA<D5^CAB`ac\SSU
                                                                                                    38W4C66@L]^P>5:PJ6_ 38W4C66@L]^P>5:PJ6_
                                                38W4C66@L]^P>5:PJ6_                                 Z>CA<D5^CAB`aQd\QU Z>CA<D5^CAB`acRcQU
                                                Z>CA<D5^CAB`aQRSTU
                                            ÿ                                                   ÿ
                                            ÿ




                                                         ÿ38Y6B>PHaeaJHb=<H>PGHZB>KC>EPLDBHaCD<EBL5P>GHiBD@5P=HJ8j:45EU




                                                         ÿ38bP==B5HaeaJHb=<HiPGHZB>KC>EPLDBHaCD<EBL5P>GHCLHaeaHJ8d:45EU




                                                         ÿ38^=PJJ@DP=HF<J@DHaeaJHaCD<EBL5P>GHZB>KC>EPLDBHbB>LJ5B@LHJ8\:45EU


11((()*+)%1
%)
,
%-./
*/01                                                                           012
01213456            787ÿ
ÿ
ÿÿÿÿ
           Case 3:18-cv-16297-AET-LHG                  ÿ !ÿ1"ÿFiled
                                                     Document              
#ÿ
11/19/18
                                                                                  #ÿ$#ÿ7
Page
                                                                                                     %#ÿ7%24
                                                                                                              of
34
                                                                                                                       #ÿ&PageID:
                                                                                                                           "!ÿ'24

                  ÿ
                                                                                           ÿ4566789::;;;<=>?@ABBC<?BD:7>E@8:FGH6GIJKL6@IL>6MBL>HJ
                                                                                                                            NMHD8:OPQRSQPRTUTV

                                                                                                                   ÿ4566789::6;M66@I<?BD:FGH6GINMHD8V

                                                                                                             ÿ456679::;;;<WBG6GA@<?BD:CGH6GIXHD8V

KL=BID>6MBL                  ^G86BD@I                      hg6I>8                         fWÿY??BGL6                    ^BL6>?6ÿG8
   YABG6ÿ4:>ABG6G8<>87V      _@I]M?@                          iBMLÿjGIÿf>MHMLEÿkM86         fWÿY??BGL6
   Z@H7ÿ4:5@H7<>87V             ^BL6>?6ÿ`8                    4:_@>I?5a@8GH68<>87b          4:DW>??BGL6<>87V
                                4:_@>I?5a@8GH68<>87b          ^>6cdRlV                      mM@;ÿ^>I6
   [BHM?M@8                     ^>6cdUTV                                                    4:85B77MLE?>I6<>87V
   4:6@ID8\7IM]>?W<>87V
                                a@6GIL8ÿ4:YI6M?H@8<>87b                                     nM85ÿkM86ÿ4:nM85kM86<>87V
                                KecRV
                                _M6@ÿf>7ÿ4:8M6@D>7<gDHV


                                                             oÿUldpÿYHHÿIME568ÿa@8@I]@q




11((()*+)%1
%)
,
%-./
*/01                                                                           212
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 25 of 34 PageID: 25




                   EXHIBIT B
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 26 of 34 PageID: 26




  The Shakespeare Globe Trust Works Sold by Kultur, KULTUR VIDEO, www.kulturvideo.com (search
                    “Shakespeare’s Globe Theatre”) (last visited Oct. 16, 2018).
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 27 of 34 PageID: 27




                   EXHIBIT C
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 28 of 34 PageID: 28




  All of Kultur’s Listings on amazon.com, AMAZON, www.amazon.com (search “Shakespeare’s Globe
                             Theatre on Screen”) (last visited Oct. 16, 2018).
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 29 of 34 PageID: 29




    Example of Kultur’s Listings on amazon.com, AMAZON, https://www.amazon.com/Twelfth-Night-
             Shakespeares-Theatre-Screen/dp/B00T40NVIK/ (last visited Oct. 15, 2018).
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 30 of 34 PageID: 30




             All of Kultur’s Listings on barnesandnoble.com, BARNES & NOBLE,
         www.barnesandnoble.com (search “Shakespeare’s Globe Theatre”) (last visited
                                        Oct. 15, 2018)




               Example of Kultur’s Listings on barnesandnoble.com, BARNES & NOBLE,
       https://www.barnesandnoble.com/w/dvd-twelfth-night/28577633?ean=0032031499690
                                    (last visited Oct. 15, 2018).
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 31 of 34 PageID: 31




    All of Kultur’s Listings on walmart.com, WALMART, www.walmart.com (search “Shakespeare’s
                          Globe Theatre on Screen”) (last visited Oct. 15, 2018).




         Example of Kultur’s Listings on walmart.com, WALMART , www.walmart.com (search
                    “Shakespeare’s Globe Theatre”) (last visited Oct. 15, 2018).
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 32 of 34 PageID: 32




   All of Kultur’s Listings on target.com, TARGET, www.target.com (search “Shakespeare Globe the;”
                                filter “Movies”) (last visited Oct. 15, 2018).




      Example of Kultur’s Listings on target.com, TARGET, https://www.target.com/p/macbeth-
             shakespeare-s-globe-theatre-o-dvd/-/A-17243389 (last visited Oct. 15, 2018).
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 33 of 34 PageID: 33




                   EXHIBIT D
Case 3:18-cv-16297-AET-LHG Document 1 Filed 11/19/18 Page 34 of 34 PageID: 34




               Kultur’s Biography on Youtube Advertising DVD Sales, YOUTUBE,
          https://www.youtube.com/user/KulturFilms/about (last visited Oct. 15, 2018).




     Reproduction of The Globe’s “Much Ado About Nothing” Advertising Kultur’s Website,
    YOUTUBE, https://www.youtube.com/watch?v=vLbHvxy4HDw (last visited Oct. 15, 2018).
